

117 S2450 IS: Rural Health Innovation Act of 2021
U.S. Senate
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2450IN THE SENATE OF THE UNITED STATESJuly 22, 2021Mrs. Blackburn (for herself and Mr. Hickenlooper) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to establish a rural health center innovation awards program and a rural health department enhancement program, and for other purposes.1.Short titleThis Act may be cited as the Rural Health Innovation Act of 2021.2.Rural health center innovation awards programSubpart I of part D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the following:330O.Rural health center innovation awards program(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means an entity that—(A)is a Federally qualified health center;(B)is a rural health clinic; or(C)agrees (as a condition of receiving a grant under this section) to establish such a center or clinic, including a hospital that agrees (as such a condition) to convert to a Federally qualified health center or rural health clinic.(2)Federally qualified health centerThe term Federally qualified health center has the meaning given such term in section 1861(aa) of the Social Security Act.(3)Rural areaThe term rural area means any area that is rural, within the meaning of such term as used by the Office of Rural Health Policy of the Health Resources and Services Administration for purposes of determining eligibility for grants or services, including any area that is rural within such meaning as used by such Office for fiscal year 2021 or any area that is rural within such meaning as amended for a subsequent fiscal year. (4)Rural health clinicThe term rural health clinic has the meaning given such term in section 1861(aa) of the Social Security Act.(b)Establishment(1)In generalThe Secretary, acting through the Director of the Office of Rural Health Policy of the Health Resources and Services Administration, shall establish a grant program to be known as the Rural Health Center Innovation Awards program to award grants to eligible entities that submit an application in accordance with subsection (c) to enable such entities to establish or maintain a Federally qualified health center or rural health clinic that—(A)serves individuals in a rural area as a walk-in urgent care center and as a triage center or staging facility for necessary air or ambulance transport to an emergency department; and(B)includes—(i)professional clinical staff, including physicians, physician interns, residents, nurse practitioners, physician assistants, nurse midwives, or other health care providers providing walk-in urgent care and emergency triage; and(ii)resources, including laboratories, x-ray machines, and cardiac monitors.(2)Permissible uses of fundsThe funds of a grant awarded under this section may be used to—(A)expand the hours of operation of a Federally qualified health center or rural health clinic;(B)pay for the costs of construction and renovation of a Federally qualified health center or rural health clinic; or(C)carry out any other activity for the purposes described in paragraph (1).(c)Applications and selection(1)In generalAn eligible entity seeking a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require.(2)Start up centers and clinicsAn application submitted under paragraph (1) by an eligible entity that is not a Federally qualified health center, or a rural health clinic, on the date on which the entity submits the application under paragraph (1) shall include in such application a demonstration of the costs of the equipment and staffing needed to establish the center or clinic.(3)Consideration of overlapIn the case an eligible entity submits an application under paragraph (1) that proposes to serve an area that is served by another eligible entity through a grant under this section, the Secretary may consider whether an award to the eligible entity serving such same area can be justified based on the unmet need for additional services in such area.(4)PriorityIn selecting recipients of grants under this section, the Secretary shall give priority to an eligible entity that is operating as a Federally qualified health center, or a rural health clinic, on the date on which the entity submits the application under paragraph (1). (d)Grant period and amounts(1)PeriodEach grant awarded under this section shall be for a period of 5 years.(2)Amount(A)In generalA grant awarded under this section to an eligible entity shall not exceed—(i)for the first year of the grant—(I)$500,000 if the entity is a Federally qualified health center, or a rural health clinic, on the date on which the award is made; and(II)$750,000 if the entity is using the grant to establish a Federally qualified health center or a rural health clinic; and(ii)for each of the second through fifth years of the grant, $500,000.(B)ConsiderationsIn determining the amount of a grant under this section for an eligible entity for each year after the first year in which the grant is awarded, the Secretary shall, subject to subparagraph (A)(ii), consider the number of patients treated, and the type of treatment provided, by the entity in the prior year.(e)Reporting(1)In generalNot later than 3 years after the date of enactment of this section, the Secretary shall report to the committees described in paragraph (2) on the grant program under this section, including—(A)an assessment of the success of the program, challenges with respect to the program, and any action for regulatory flexibility or legislative authority needed to improve the program;(B)any savings to Federal health care programs;(C)any increase in access to care; and(D)any increase in utilization of health services in rural areas.(2)CommitteesThe committees described in this paragraph are—(A)the Committee on Health, Education, Labor, and Pensions, and the Committee on Finance, of the Senate; and(B)the Committee on Energy and Commerce, and the Committee on Ways and Means, of the House of Representatives.(f)Rule of constructionNo entity receiving a grant under this section shall lose status as a Federally qualified health center, or a rural health clinic, on account of carrying out any activities under this section.(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2022 through 2026..3.Rural health department enhancement programSubpart I of part D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.), as amended by section 2, is further amended by adding at the end the following:330P.Rural health department enhancement program(a)DefinitionsIn this section:(1)Rural areaThe term rural area has the meaning given the term in section 330O(a).(2)Rural health departmentThe term rural health department means a local public health department that is located in a rural area.(b)EstablishmentThe Secretary, acting through the Director of the Office of Rural Health Policy of the Health Resources and Services Administration, shall award grants, on a competitive basis, to rural health departments that submit an application in accordance with subsection (c) to enhance such departments and enable them to provide individuals in rural areas with emergency services, triage and transport to emergency departments, primary care services, and other services similar to services provided by emergency departments.(c)ApplicationsA rural health department seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including—(1)an indication of the estimated cost of the equipment and staffing needed by the department for the first year of the award to set up the activities and services under this section;(2)a demonstration that the department has, on the date on which the application is submitted, a facility operating that is located in a rural area; and(3)a demonstration that, on the date on which the application is submitted, the department—(A)has a nursing staff and medical equipment; and(B)agrees to use such staff and equipment towards providing the services and carrying out the activities under this section.(d)Grants(1)Annual awardsThe funds awarded through a grant under this section to a rural health department shall be awarded on an annual basis for each of 5 years.(2)Maximum amountsThe funds awarded through a grant under this section to a rural health department shall be in an amount that for a year does not exceed $500,000.(3)ConsiderationsThe Secretary shall determine the amount awarded to a rural health department through a grant under this section for a year in accordance with the following:(A)For the first year of the award, the amount shall be based on the amount the rural health department estimates for the cost of equipment and staffing needed to set up the activities and services supported under this section, as specified in the application under subsection (c).(B)For the second through fifth years of the award, the amount shall be based on the number of patients treated, and the type of treatment provided, by the department in the prior year.(e)Use of funds(1)In generalA rural health department receiving a grant under this section shall use the funds awarded through the grant to provide the services and carry out the activities described in subsection (b) at a facility that is located in a rural area, including by—(A)obtaining additional medical equipment and resources necessary for providing the services and activities described in subsection (b), such as laboratories, x-ray machines, and cardiac monitors;(B)hiring additional providers to provide the services and carry out the activities described in subsection (b), such as physician interns, residents, nurse practitioners, physician assistants, and nurse midwives, which hiring may be through a partnership described in paragraph (2)(A); and(C)providing outreach to the community regarding the services and activities of the rural health department as supported under this section.(2)Limitations(A)PartnershipsNot more than 3 percent of the funds awarded through a grant under this section for a year may be used towards the rural health department entering into a partnership with an academic medical center to assist with the hiring described in paragraph (1)(B).(B)Community outreachFor each of the first 2 years of a grant awarded under this section, not more than 3 percent of the funds may be used by the rural health department receiving the grant for the outreach described in paragraph (1)(C).(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2022 through 2026..